Title: To Thomas Jefferson from Henry Dearborn, 24 February 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War DepartmentFeby. 24. 1807
                        

                        I have the honor of proposing for your approbation the following Promotions and appointments in the Army of the United States.
                  2d. Lieut Michael Walsh of the Regiment of Artillerist to be promoted to the rank of 1st Lieutenant vice Robert W. Osborne resigned Oct. 31. 1806.
                  2d Lieut. James Reed of the Regt. of Artillerists to be promoted to the rank of 1st Lieutenant, vice, Stephen Worrell resigned December 31. 1806.
                  1st Lieut. Nathan Heald of the 1st. Regt of Infantry to be promoted to the rank of Captain, vice, John Whipple resigned Jany 31. 1807
                  2d. Lieut Ambrose Whitlock of the 1st Regt. of Infy to be promoted to the rank of 1st Lieutenant, vice Nathan Heald promoted Jany 31. 1807
                  Ensign John Brownson of the 1st Regt of Infy to be promoted to the rank of 2d Lieutenant, vice Ambrose Whitlock promoted Jany 31. 1807
                  2d Lieut Reuben Chamberlin of the 2d Regt of Infy to be promoted to the rank of 1st Lieutenant, vice, Richard Buck deceased Octr. 28. 1806
                  Ensign John J. Duforest of the 2d Regt of Infy to be promoted to the rank of 2d Lieutenant, vice, Reuben Chamberlin promoted Octr 28. 1806
                  Ensign John Hacket of the 2d. Regt of Infy to be promoted to the rank of 2d Lieutenant, vice, Anthony Forster resigned Novr 31. 1806
                  Ensign William C Mead of the 2d Regt of Infantry to be promoted to the rank of 2d Lieutenant, vice, Samuel Williamson dismissed Feby 12. 1807
                  Lieutenant Presly N OBannon of the Marines to be appointed 1st Lieutenant in the Regiment of Artillerists
                  Archibald Darrah of Pennsylvania and William D. S. Taylor of Kentucky to be appointed second Lieutenants in the Regiment of Artillerists
                  John C Carter of Virginia, Nathaniel Pryor of Kentucky, William Worthingtin of Maryland, Samuel Miller of Massachusetts, William B McNutt of Tennessee and John Davis of Pennsylvania to be appointed Ensigns of Infantry.
                  Ephraim Brewster & Elias Lee of Vermont, James V Stewart & Alexander H. Morrison of Maryland and Robert Huston of Pennsylvania to be appointed Surgeons Mates.
                  Accept Sir assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    